DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirata (US 2006/0001101 A1).
Regarding claim 1, Hirata shows a semiconductor device, comprising: a first substrate (silicon substrate 110 in FIG. 6) comprising a center region ( area 104/105 in FIG. 6) and an edge region ( area P+/N+ area ) distal from the center region (see FIG. 6); a first circuit layer ( insulation layer 150 in FIG. 6) positioned on the first substrate (silicon substrate 110); a center power pad (conductor 104/105) positioned in the first circuit layer ( insulation layer 150 in FIG. 6) and above the center region (see FIG. 6); an edge power pad positioned in the first circuit layer (insulation layer 150), above the edge region, and electrically coupled to the center power pad ( see FIG. 6); a redistribution power pattern ( metal film 122)  positioned above the first circuit layer ( insulation layer 150 i.e. including  conductor 121/140) and electrically coupled to the center power pad ( see Fig. 6); and an edge power via ( Ra via 141) positioned between the edge power pad and the redistribution power pattern, and electrically connecting the edge power pad and the redistribution power pattern (metal film 122); wherein the first substrate (silicon substrate 110), the center power pad, the edge power pad, the redistribution power pattern, and the edge power via together configure a first semiconductor die ( see FIG. 6).
Regarding claim 2, Hirata shows a semiconductor device, wherein the redistribution power pattern comprising: a redistribution center power pad (conductor 105/104 in Fig. 6) positioned above the first circuit layer ( insulation layer 150 in FIG. 6), topographically aligned with the center power pad, and electrically coupled to the center power pad (see FIG. 6); a redistribution edge power pad ( conductor 140/141) positioned above the first circuit layer ( insulation layer 150), topographically aligned with the edge power pad (see FIG. 6), and electrically coupled to the edge power pad through the edge power via (see Fig. 6); and a redistribution connection line connecting the redistribution center power pad and the redistribution edge power pad (see FIG. 6).
Regarding claim 16, Hirata shows a  method for fabricating a semiconductor device, comprising: providing a first substrate ( silicon substrate 110) comprising a center region (center region  of substrate110) and an edge region ( edge of substrate 110) distal from the center region (see FIG. 6); forming a first circuit layer (insulation layer 150) on the first substrate ( substrate 110); forming a center power pad ( conductor 104/105) in the first circuit layer and above the center region ( see FIG. 6); forming an edge power pad ( conductor 140/141 in FIG. 6) in the first circuit layer ( insulation layer 150), above the edge region, and electrically coupled to the center power pad ( see FIG. 6); forming an edge power via ( ra via 142)  on the edge power pad; and forming a redistribution power pattern ( metal layer  122) on the edge power via and electrically coupled to the center power pad (see FIG. 6); wherein the first substrate, the center power pad, the edge power pad (see FIG. 6), the redistribution power pattern, and the edge power via together configure a first semiconductor die ( see FIG. 6).  
Regarding claim 17, Hirata shows a  method for fabricating a semiconductor device, wherein the redistribution power pattern comprising: a redistribution center power pad (conductor 104/105) above the first circuit layer (insulation layer 150), topographically aligned with the center power pad (see FIG. 6), and electrically coupled to the center power pad (see FIG. 6); a redistribution edge power pad above the first circuit layer, topographically aligned with the edge power pad, and electrically coupled to the edge power pad through the edge power via; and a redistribution connection line connecting the redistribution center power pad and the redistribution edge power pad (see FIG. 6).  
Regarding claim 18, Hirata shows a  method for fabricating a semiconductor device, further comprising attaching the first semiconductor die to a package substrate through a first attachment layer (see FIG. 10 with respect to FIG. 6).  
Regarding claim 19, Hirata shows a  method for fabricating a semiconductor device, further comprising forming a wire electrically coupling the redistribution edge power pad and a conductive line in the package substrate (see FIG. 10 with respect to FIG. 6).  
Regarding claim 20, Hirata shows a  method for fabricating a semiconductor device, further comprising forming a conductor below the package substrate and electrically connecting the conductive line in the package substrate (see FIG. 10 with respect to FIG. 6).  
Allowable Subject Matter
Claims 3-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893